Citation Nr: 1521808	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle disability prior to March 5, 2009 and in excess of 10 percent from March 5, 2009 to January 12, 2011. 

2.  Entitlement to a rating in excess of 20 percent for a left ankle disability, effective January 13, 2011.  

3.  Entitlement to a total temporary rating for convalescence following surgery for sinusitis for a period longer than from June 1, 2010 to August 1, 2010, a rating in excess of 30 percent thereafter to February 20, 2014, and in excess of 50 percent effective February 21, 2014.  

4.  Entitlement to a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a temporary total rating for convalescence following surgical treatment for sinusitis, effective from June 1, 2010 to July 31, 2010, and a 30 percent rating, effective August 1, 2010. 

The appeal also comes before the Board from an August 2011 rating decision that granted service connection for left ankle disability and assigned an initial noncompensable rating, a 10 percent from March 5, 2009 to January 12, 2011, and a 20 percent rating, effective January 13, 2011.  

In December 2014, the RO granted an increased rating of 50 percent for sinusitis, effective February 21, 2014.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2015.  A transcript of the hearing is associated with the claims file.  

During the Board hearing and in several written statements and oral reports to clinicians, the Veteran reported that he has been unable to work because of his left ankle and sinus disabilities.  Therefore, in considering the increased rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of a rating in excess of 20 percent for a left ankle disability, effective January 13, 2011 and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 5, 2009, the Veteran's left ankle disability manifested as occasional swelling and discomfort on overuse and the use of a brace and cane because of some ligamentous instability that likely caused repeat sprains;  there was no limitation of motion or X-ray indications of arthritis, and the Veteran was able to participate in a physical conditioning program. 

2.  From March 5, 2009 to January 12, 2011, the Veterans' left ankle disability manifested with worsening symptoms including moderate limitation of motion, an abnormal gait, and imaging identification of an avulsion fracture; the Veteran was able to walk up to one mile, stand for up to an hour, and was able to perform daily activities such as shopping and driving a vehicle for short distances.

3.  Prior to June 1, 2010 and from August 1, 2010 to February 21, 2014, the Veteran's sinusitis manifested with more than six non-incapacitating episodes per year with headaches, pain, congestion, discharge, and crusting and with less than three episodes requiring prolonged antibiotic treatment but without evidence of bed rest and treatment ordered by a physician.  

4.  The Veteran underwent an ambulatory endoscopic septoplasty on June 1, 2010 with convalescence ordered by his physician for 30 days starting on June 8, 2010.  

5.  Since August 2014, the Veteran's sinusitis manifested with near constant sinusitis with symptoms of headaches, pain, congestion, discharge, and crusting following repeated surgeries in 2001 and 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ankle disability prior to March 5, 2009, and for a rating in excess of 10 percent from March 5, 2009 to January 12, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5171 (2014). 

2.  The criteria for a rating for sinusitis in excess of 30 percent prior to June 1, 2010; a temporary total rating longer than from June 1, 2010 to July 31, 2010; in excess of 30 percent from August 1, 2010 to February 20, 2014; and in excess of 50 percent effective February 21, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.30, 4.97, Diagnostic Codes 6510-14 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appealed the initially assigned rating for his service-connected left ankle disability.   Notice is not required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left ankle disability was granted and an initial rating was assigned in the August 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In February 2011, the RO provided notice relevant to the claim for a temporary total rating and increased rating thereafter following sinus surgery.   The notice was provided prior to the decision on the claim in April 2011, provided a general description of the criteria and methods for assigning both ratings, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The detailed criteria for rating sinusitis were provided in a July 2012 statement of the case with an opportunity to respond including during a February 2015 Board hearing.  Moreover, as neither the Veteran nor his service representative has alleged any error in not receiving a fully compliant notice, the Board finds that any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA examinations in May 2002, March 2009, January 2011, February 2011, and December 2014 as well as an examination by a private physician in August 2014 recorded on a VA Disability Benefits Questionnaire.  The results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2015 Board hearing, the undersigned VLJ noted that basis of the prior determinations and the elements of the claims that were lacking to substantiate the claims for benefits.  The Veteran was questioned on the nature and severity of his disabilities and the dates when he previously submitted claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims and held the record open for 60 days to allow the Veteran to obtain additional evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II. Analysis

The Veteran served as a U.S. Army heavy vehicle driver with overseas duty in Germany.  He contended in several written statements and in testimony during the Board hearing that his service-connected left ankle disability is more severe than is contemplated by the initial and staged ratings.  He also contended that the residuals of surgery for sinusitis required convalescence in excess of 30 days, and that his chronic sinusitis prior to and after surgery is more severe than contemplated by the temporary total and staged ratings. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Since the Veteran timely appealed the ratings initially assigned for his left ankle disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Left Ankle 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words ""moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6. 

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Additional diagnostic codes are available for ankylosis of the ankle or component joints, malunion or bone deformity, or astragalectomy which are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74 (2014).  

Service treatment records showed that the Veteran sustained a left ankle injury during basic training in March 1980.  A military clinician noted moderate ankle swelling, but X-rays showed no fracture.  The clinician provided a walking cast and excused the Veteran from training for two weeks.  The cast was removed after 15 days.  The Veteran sought treatment again in October 1980 for ankle pain after playing basketball.  The Veteran was provided an elastic brace and assigned light duty for three days.  In a March 1981 physical examination, the Veteran reported that he had fractured his left ankle in March 1980, but the examiner noted no sequelae and found the Veteran qualified for paratrooper training.  Records showed that the Veteran continued to participate in sports including football.  In a November 1982 discharge physical examination, the Veteran reported a history of unspecified broken bones, but the examiner noted no foot or lower extremity disorders or limitations.  

The RO received the Veteran's claim for service connection for left ankle disorder in December 2001.  

In October 2001, a VA physician at a wellness clinic noted the Veteran's report that he was very active until two years earlier when he was able to run two miles per day and play golf.  The Veteran was prescribed a conditioning program that included weight lifting and aerobic training.  

In May 2002, a VA contract physician noted the Veteran's report of a left ankle fracture in service that required a cast for six months.  The Veteran reported that his ankle felt weak and became swollen and painful after long periods of inactivity while driving a truck.  On examination, the physician noted mild swelling and tenderness on the lateral side of the left ankle over the lateral malleolus.  Range of motion was normal with no additional loss of function caused by pain, fatigue weakness, lack of endurance, or incoordination.  The Veteran had a normal gait with no need for a support device.  X-rays were normal.  The physician noted that there was no flare-up during the examination but that some laxity or instability was possible following a recurrent sprain.  

In July 2002, the RO denied service connection for residuals of a left ankle injury because there was no indication of an old fracture or chronic abnormality and because the Veteran's occasional episodes of swelling were caused by repeat acute ankle sprains.  The Veteran expressed timely disagreement the same month.   

In November 2002, a VA nurse practitioner (NP) noted the Veteran's report of a left ankle fracture at age 19 and current occasional ankle swelling and pain if he was too active.  The NP noted that a physician prescribed anti-inflammatory medication and an ankle brace.  In July 2003, a VA podiatry resident noted the Veteran's report that he fractured his ankle in 1980 but never received proper treatment.  He reported that his current ankle pain was different from the pain that he experienced in service.  He reported that he currently experience aches after long periods of activity.  X-rays showed no evidence of old fracture, dislocation or arthritis, but the physician noted ligamentous laxity and instability but with no painful motion, loss of strength, or circulatory or neurological deficits.  In December 2003, the NP noted the same symptoms of instability and advised continued use of an elastic brace.  

In January 2009 Board hearing on the issue of service connection, the Veteran testified that after the injury in March 1980, the initial X-rays were evaluated as normal but the next day he was told that he had a hairline fracture or a "clean break."  He stated that he was provided a cast up to his knee and was home for two months before returning to military duties.  He reported that since that time, his ankle swelled when performing activities such as walking, basketball, or golf.  

During the pendency of the appeal, the Board remanded the claim in February 2009 and again in January 2011 for further development including additional VA examinations.  

On March 5, 2009, a VA physician's assistant (PA) noted the Veteran's description of the service injury and that he was in a cast for four to six weeks.  However, the PA noted that the service records showed a complete recovery from the injury and a return to full military duty.  The Veteran reported that he was currently able to walk up to one mile and stand for one hour with the use of a cane and brace.  He reported using over-the-counter anti-inflammatory medication and elevating his leg to reduce the swelling.  On examination the PA noted an antalgic gate.  There was edema, heat, tenderness, pain at rest, weakness, and guarding of movement.  Range of motion was zero to 15 degrees dorsiflexion and zero to 40 degrees plantar flexion with no additional loss of function on repetition.  X-rays showed no osseous injury but evidence of an old trauma of the medical and latera malleoli with an ununited avulsion fracture at the tip of the lateral malleolus.  The PA noted that the disorder imposed moderated limitations of activity due to decreased mobility, pain, and weakness.  

In an April 2010 statement, the Veteran again noted the circumstances of his injury, that the military clinicians told him he had a hairline fracture, and that he was bedridden for three weeks in severe pain.  He noted that he never fully recovered and was now unable to engage in his favorite activities including playing basketball, softball, hiking and golf. 

On January 13, 2011, a VA physician noted the Veteran's report of the injury, diagnosed as a sprain and fracture, followed by four weeks in a cast.  The Veteran reported current difficulty walking more than a few yards or standing more than 15 to 30 minutes.  He reported that weather changes and weight shifting caused increased pain and swelling and decreased range of movement.  On examination, the physician noted an abnormal gait, effusion over the lateral and medical malleolar bones, and tenderness and pain on motion.  Range of motion was zero to 10 degrees dorsiflexion and zero to 20 degrees plantar flexion with an additional restriction of plantar flexion from zero to 15 degrees on repetition.  The physician noted the results of the March 2009 X-ray and found that the residuals of an old ununited avulsion fracture of the tip of the lateral malleolus caused chronic inflammatory signs and symptoms that could not have developed since the March 2009 examination.  

In August 2011, the RO granted service connection for residuals of a left ankle injury and assigned the following ratings: noncompensable from December 12, 2001 (the date of claim for service connection), 10 percent from March 5, 2009, and 20 percent from January 13, 2011.  In October 2011, the Veteran expressed timely disagreement with the ratings and assigned dates.  

During the February 2015 Board hearing, the Veteran noted that he was not receiving on-going treatment for the left ankle but that he continued to use over-the-counter anti-inflammatory medication, a brace, and a cane.  He reported that his symptoms had become more severe since the January 2011 examination and that he was unable to move flex his ankle at all, walked flat-footed, could not put weight on the left foot, and experienced several falls.  He testified that his mobility was severely limited, that he experienced constant ankle swelling, and that a walk around the block required rest at home for several days. 

The Board finds that a compensable rating for residuals of a left ankle injury, best diagnosed as an ununited avulsion fracture of the lateral malleolus is not warranted prior to March 5, 2009 and that a rating in excess of 10 percent is not warranted prior to January 13, 2011.   A rating in excess of 20 percent, effective January 13, 2011 is addressed in the remand section below. 

The Veteran is competent to report on the circumstances of his injury and on his observed symptoms of pain, weakness, swelling, and limitation of mobility.  His reports of his observed symptoms are generally credible because they have been accepted by examiners without challenge as imaginary or manipulative.  However, his report of the severity of the initial injury and the extent of treatment warrants less probative weight because it is inconsistent with the service treatment records.  No fracture was identified in service.  A cast was in place for only two weeks, not months, and he was returned to full duty including volunteering and found qualified for paratrooper training.  The Veteran successfully performed his military duties as a heavy vehicle driver and also participated in sports such as football.  No abnormalities were noted on the discharge physical examination.  

Although the Veteran noted disagreement with both ratings and effective dates in his October 2011 statement, he did not challenge the determination of an effective date for service connection prior to December 12, 2001 or indicate that he had filed an earlier formal or informal claim.  The record contains no earlier claim for service connection.  Therefore, the Board finds that the Veteran's disagreement is with the effective dates for the increased ratings.  

The Board finds that a compensable rating prior to March 5, 2009 is not warranted under Diagnostic Codes 5010 or 5271.  Just prior to the receipt of the Veteran's claim in December 2001, the Veteran had been participating in a physical conditioning program.  Outpatient records showed that the Veteran experienced occasional swelling and discomfort on overuse and began using a brace and cane.  Clinicians noted some ligamentous instability that likely caused repeat sprains. However, there was no limitation of motion and no X-ray indications of arthritis, although later imaging detected the ununited avulsion fracture on the tip of the lateral malleolus which the examiner in January 2011 found had likely been present during this period of the appeal.  The Veteran self-treated his discomfort with over-the-counter medication, elevation of the ankle, and elimination of vigorous activity.  

Starting on March 5, 2009, the date of a VA examination, there is competent lay and medical evidence of worsening symptoms including limitation of motion and the identification of the avulsion fracture.  Range of motion was slightly less than normal and is best described as moderate.  Although the Veteran exhibited an abnormal gait, the examiner described the functional limitations on activity as moderate and the Veteran was able to walk up to one mile and stand for up to an hour.  There is no lay contention or medical observation that the Veteran was unable to perform daily activities such as shopping or driving a vehicle for short distances.  A higher rating for marked limitation of motion or anklyosis is not warranted as these features were not clinically observed or reported by the Veteran prior to January 13, 2011.  

As the preponderance of the evidence is against the claim for a compensable rating for a left ankle disability prior to March 13, 2009, and for a rating in excess of 10 percent prior to January 13, 2011, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis and Residuals of Surgery 

Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-14.  

A noncompensable rating is warranted if the disorder is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year, requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year, requiring prolonged (four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and purulent discharge or crusting after repeated surgeries.  There is no higher schedular rating.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. 

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Total ratings will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  Extensions of one, two, or three months may be made.  Extensions beyond six months may be made in the case of incompletely healed wounds, stumps of amputations, immobilization of a major joint, or use of a body cast, crutches, wheelchair, or the necessity of house confinement.  38 C.F.R. § 4.30.   

Convalescence is the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery means the act of regaining or returning toward a normal or healthy state.  Disability compensation is generally based on the level of impairment of a veteran's earning capacity in civil occupations.  Felden v. West, 
11 Vet. App. 427, 430-31 (1998).  

In a February 2015 Board hearing, the Veteran contended that a 50 percent rating for sinusitis was warranted, effective August 18, 2001, the date of his claim for a compensable rating.  However, in an appeal of a July 2002 rating decision that assigned a 10 percent rating, the Board granted a 30 percent rating for the entire period of the appeal in February 2009.  In October 2009, the RO executed the Board decision and assigned a rating of 30 percent for sinusitis, effective August 18, 2001, a temporary total rating for convalescence from a surgical procedure effective December 10, 2001, and a 30 percent rating effective February 1, 2002.  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

The RO received the Veteran's claim for another temporary total rating for sinusitis in May 2010 in anticipation of future surgery in June 2010.  Therefore, the scope of the current appeal is the severity of sinusitis as may be factually ascertainable up to one year prior to the date of claim or May 2009.  38 C.F.R. § 3.400 (o)(2)(2014).  

During a Board hearing in January 2009 on the issue of service connection, the Veteran testified that the frequency of his sinusitis attacks were approximately once a month.  The attacks included difficulty breathing, severe headaches and the use of nasal spray to relieve his symptoms which caused nosebleeds.  The Veteran described his headaches as excruciating and rated the pain 10 out of 10.  He testified that he did not take antibiotics regularly, but only when he incurred sinus infections.

VA outpatient treatment records prior to June 2010 show on-going treatment for stable sinusitis using nasal spray medication.  The Veteran underwent an ambulatory septoplasty and sphenoidectomy on June 1, 2010 at a VA clinic.  The Veteran was advised to avoid heavy lifting or bending at the waist, but there were no special instructions for wound or dressing care.  The Veteran did not remain in the clinic overnight.  In a follow-up check on June 8, 2010, the attending physician noted that the Veteran should avoid heavy duty for the next 30 days and may resume full activities without restriction thereafter.  

In January 2011, the Veteran sought treatment at a VA clinic for nasal congestion, a productive cough, and a throbbing headache for the past week. The Veteran reported that he had not used antibiotic medication for the previous year.  The attending physician diagnosed an infection and prescribed a course of antibiotic medication.   

In a February 2011 statement, the Veteran requested a temporary total rating for sinusitis from June through August 2010 and for January 2011.  He reported that over the last 15 years, he experienced two to three incapacitating episodes per year requiring antibiotic medication and over 20 non-incapacitating episodes a year with headaches, sinus pain, and discharge. 

Later in February 2011, a VA contract physician examined the Veteran and noted his reports of more than 20 non-incapacitating episodes of sinusitis per year but none that were incapacitating, although he reported courses of antibiotic medications lasting 4 to 6 weeks.  He reported headaches, crusting, and nose bleeds with the most recent infection in January and February 2011.  He reported that any activity is interrupted during an episode.  On examination, the physician noted tenderness over the sinus regions and erythema of the posterior pharynx.  There was 60 percent nasal obstruction on the right and 40 percent on the left with no deviated septum or nasal polyps.  There was no evidence of bacterial or allergic rhinitis.  A sinus X-ray showed chronic post-inflammatory changes in the ethmoid and left maxillary sinus. 

In August 2014, a private physician reported an examination of the Veteran's sinusitis using a VA Disability Benefits Questionnaire.  The physician noted the Veteran's report of headaches, eye and tooth pain, sore throat, and loss of taste. The Veteran reported episodes of sinusitis 15 to 20 days per month with three or more incapacitating episodes per year and seven or more non-incapacitating episodes per year.  Although the Veteran was advised in correspondence in February 2011 to identify and authorize recovery of relevant records of private care, he did not authorize recovery of records from this physician.  

In December 2014, the RO granted a rating of 50 percent for sinusitis, status post bilateral endoscopic septoplasty, effective February 21, 2014, cited by the RO as a date of claim.  

In December 2014, a VA physician's assistant (PA) noted a review of the claims file, the sinus surgery in June 2010, and the Veteran's report of near constant sinusitis with headaches, pain and tenderness of the sinus areas, and purulent discharge and crusting.  The Veteran reported more than seven non-incapacitating episodes per year and three or more incapacitating episodes requiring the prolonged use of antibiotic medication.  On examination, the PA noted hypertrophy of the nasal turbinates but no obstructions greater than 50 percent on either side and no nasal polyps.  The Veteran experienced chronic hoarseness, laryngitis, and heavy sinus buildup in the mornings causing headaches and the need for irrigation to reopen the sinuses.  The Veteran reported difficulty breathing and communicating that interfered with is work.    

During the February 2015 Board hearing, the Veteran testified that he experience continuous nose bleeds after the June 2010 surgery and that during a post-surgery follow-up, his physician suggested that he refrain from strenuous activity for another four weeks.  He stated that the physician provided a handwritten note to that effect, and that note is of record as cited above.  The Veteran further testified that his sinus symptoms including incapacitating episodes have been constant since the date of service connection in 1983 but he acknowledged not submitting a claim for an increased rating until December 2009 because his prior claim was still under appeal.  Therefore, he contended that a 50 percent rating was warranted since at least August 2001.  He testified that he currently required antibiotics "a few times a year" but required daily saline solution rinses, steroid nasal sprays, and allergy and headache medication.   

The Board finds that a rating in excess of 30 percent for sinusitis is not warranted prior to June 1, 2010; that a temporary total rating is not warranted in excess of the period from June 1, 2010 to July 31, 2010; that a rating in excess of 30 percent is not warranted from August 1, 2010 to February 21, 2014; and that a rating in excess of 50 percent is not warranted thereafter.  

As a preliminary matter, the Board finds that the RO's citation to February 21, 2014 as a relevant date of claim is inaccurate.  Although the Veteran had a pending claim for an increased rating for sinusitis since May 2010, the claim received on February 21, 2014 was not relevant to sinusitis or to any other relevant evidence ascertaining a factual increase in the level of disability. 

The Veteran is competent to report on his observed symptoms and their impact on his activities.  His reports of breathing obstruction, headaches, purulent discharge and crusting and the tempo of non-incapacitating episodes are credible because they were accepted by physicians and examiners as consistent with clinical observations, imaging, and the need for surgery to improve function.  However, the Board places less probative weight on his reported frequency of incapacitating episodes and the need for antibiotics and bed rest and treatment ordered by a physician.  He has reported that any episode interferes with all daily activities and that his symptoms have been constant since 2001.  On the other hand, in January 2011 he reported only one course of antibiotic medication in the previous year, and two or three per year for the past 15 year.  There are no clinical comments in any report suggesting that the course of antibiotics also required bed rest or other treatment by a physician.  In fact, his physician in June 2010 noted that he could return to normal activity after 30 days following surgery.   

Prior to June 1, 2010, a rating in excess of 30 percent is not warranted.  Even though the Veteran underwent a second surgical procedure, there is no lay or medical information that his symptoms from his testimony in January 2009 up to the date of surgery were so severe as to meet the criteria for a 50 percent rating.  He had undergone one earlier procedure in 2001 but did not report the disorder as continuous or incapacitating and used antibiotics only during episodes of infection. 

A temporary total rating from June 1, 2010, the date of the outpatient endoscopic sinus surgery, to August 1, 2010, but not longer, is warranted.  The Veteran received ambulatory surgery on June 1, and on June 8, his physician limited his activities to no heavy lifting or bending at the waist for 30 days after which he could resume full activity without restriction.  Applying the standard of convalescence as a return to his normal pre surgical state and recognizing that normal for the Veteran included periodic sinus episodes, the would have been able to continue activities that he had been able to perform since 2001 to the degree found by the Board in its February 2009 decision.  Recurrent nose bleeds were not shown to be unhealed wounds from surgery but rather the same reactions to overuse of nasal sprays as the Veteran had reported long before surgery.  Therefore, as the Veteran was awarded two months of total temporary disability compensation, an additional period is not warranted because there is no lay or medical evidence of further follow-up or additional need for further convalescence.     

Likewise, a rating in excess of 30 percent from August 1, 2010 to August 14, 2014, the date of the private physician's report, is not warranted for the same reasons as cited prior to surgery.  A VA examiner in February 2011 noted the Veteran's report of requiring a course of antibiotics on one occasion the previous year in January 2011 because of an infection, which had resolved by the date of the examination.  The Veteran reported continued non-incapacitating episodes at the rate of slightly less than two per month with headaches, crusting, and nose bleeds.  However, there continued to be no report or medical confirmation of three or more incapacitating episodes with bed rest or treatment ordered by a physician.  

However, starting in August 14, 2014, the Veteran's private physician noted three or more incapacitating events per year with non-incapacitating episodes up to 20 days per month.  In December 2014, a VA physician found the episodes to be "near continuous."  Although there remained no clinical evidence that the episodes required bed rest or treatment ordered by a physician, but resolving all doubt in the Veteran's favor, the Board finds that the "near continuous" symptoms, including the daily morning treatment to open nasal passages combined with the factor of repeat surgeries shows that the level of disability falls between the 30 and 50 percent schedular ratings.  Therefore, the higher rating is appropriate, but not earlier than the currently assigned effective date of February 21, 2014.  

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for sinusitis prior to June 1, 2010; a temporary total rating in excess of the period from June 1, 2010 to July 31, 2010; a rating in excess of 30 percent from August 1, 2010 to February 21, 2014; and a rating in excess of 50 percent, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
    
C.  Extra-schedular Consideration and TDIU

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for the left ankle prior to January 2011, and for sinusitis at all times during the appeal are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran current symptoms include moderate limitation of ankle motion with subjective complaints of pain, weakness, and lack of endurance.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describes his level of impairment with higher ratings available for more severe limitations as will be addressed in the remand section below.  Likewise, the criteria for sinusitis contemplate the Veteran's symptoms of headache, pain, purulent discharge, crusting, and the frequency and nature of treatment.  There is no credible and competent evidence that tooth and eye pain are additional dental and vision disorders.  The Board finds that in the context of the Veteran's credible testimony and all clinical reports that these symptoms are further expressions of significant headache pain.  The criteria have been applied in a staged fashion as his disability became more severe.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional combined left ankle and sinus impairment that has not been attributed to each specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions prior to January 13, 2011.

Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.   The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, the Veteran contended that his left ankle disability and sinus episodes combined to prevent him from continuing his occupation as a truck driver.  Therefore, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and by the Veteran, consequently, and that further consideration is necessary by a vocational expert. 


ORDER

A compensable rating for a left ankle disability prior to March 5, 2009, and for a rating in excess of 10 percent from March 5, 2009 to January 12, 2011 are denied.  

A rating for sinusitis in excess of 30 percent prior to June 1, 2010; a temporary total rating longer than from June 1, 2010 to July 31, 2010; a rating in excess of 30 percent from August 1, 2010 to February 20, 2014; and in excess of 50 percent effective February 21, 2014 are denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A VA medical examination is not required unless the medical evidence of record is not adequate or sufficient for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).   When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

During the February 2015 Board hearing, the Veteran testified that his left ankle disability had become more severe since the since the January 2011 examination and that he was unable to move flex his ankle at all, walked flat-footed, could not put weight on the left foot, and experienced several falls.  He testified that his mobility was severely limited, that he experienced constant ankle swelling, and that a walk around the block required rest at home for several days.   He testified that his level of activity had declined and that his attending VA and private clinicians have recommended surgical intervention.  Therefore, as the Veteran provided credible evidence of worsening symptoms, a current orthopedic examination is necessary to decide the claim for an increased rating for the left ankle disability since January 13, 2011.  38 C.F.R. § 3.159(c)(4).  

The Veteran further testified at the Board hearing that he was receiving VA and private outpatient treatment.  Therefore, VA must assist the Veteran by obtaining VA outpatient treatment records since January 2011 and by providing him an opportunity to authorize the recovery of additional relevant records of private medical care and assist in recovering those records.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA treatment for the left ankle since January 2011 and associate any records received with the claims file. 

2.  Provide the Veteran notice and the opportunity authorize the recovery of additional records of outpatient medical care for intervertebral disc syndrome of the cervical and thoracolumbar spine and associated neurologic deficits of the bilateral upper and lower extremities from the Laser Spine Institute of Oklahoma or other private care provider.  If authorized, request identified records and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA examination of his left ankle disability.  Provide access to the electronic files to the examiner and request that the examiner review the files including the transcript of the February 2015 Board hearing, the reports of VA in March 2009 and January 2011, and any additional records of private treatment since January 2011 and note the review in an examination report. 

Request that the examiner assess the severity of the Veteran' left ankle including range of motion and quantify, if possible, any additional dysfunction due to pain, weakness, incoordination, or due to flare-ups.  The examiner must also evaluate the level of impairment of the ability to engage in ordinary activities, including mobility, employment, activities outside the home such as shopping and driving, and assesses the effect of pain on those activities.    

Additional imaging or electrodiagnostic studies should be obtained and evaluated if considered necessary by the examiner to assist in a full and contemporary disability assessment.  

A complete rationale is required including consideration of the Veteran's lay contentions or others identified in any newly acquired private or VA records. 

4. Afford the Veteran a Social and Industrial Survey to ascertain the impact of his service-connected disabilities, to include the left ankle and sinus disabilities, on his ordinary activities and his employability. The record contents must be made available for review. 

           The surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected left ankle and sinusitis disabilities since January 2011 on his ordinary activities and his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

 All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for a rating in excess of 20 percent for the left ankle disability, effective January 13, 2011 and for a TDIU.  If either claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


